Citation Nr: 1759256	
Decision Date: 12/20/17    Archive Date: 12/28/17

DOCKET NO.  14-15 880	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a left knee disorder.  

2.  Entitlement to service connection for a right foot disorder, to include as secondary to claimed left knee disorder.  

3.  Entitlement to service connection for hypertension, to include as secondary to service-connected psychiatric disability.  

4.  Entitlement to an evaluation in excess of 10 percent for bilateral hearing loss prior to December 2, 2014, and in excess of 20 percent thereafter.  

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Veteran represented by:	Richard L. Frankel, Attorney at Law

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Peters, Counsel


INTRODUCTION

The Veteran had active duty service from December 1965 to November 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2013 and December 2013 rating decisions by a Department of Veterans Affairs (VA) Regional Office (RO).  This case was initially before the Board in March 2015, at which time the Board remanded the bilateral hearing loss claim in order to schedule a Board hearing.  The other issues on appeal were certified to the Board since the previous remand.  Subsequently, the Veteran testified at a hearing before a Decision Review Officer (DRO) in August 2016 and at a Board hearing before the undersigned Veterans Law Judge in October 2016, as to all of the above noted issues.

The issues of service connection for hypertension, increased evaluation for bilateral hearing loss and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's current left knee disorder did not have onset during active service, was not caused by active service, and arthritis of the left knee did not manifest within one year of separation from active service.  

2.  The Veteran's current right foot disorder did not have onset during active service, was not caused by active service, was not caused or aggravated by a service-connected disability, and arthritis of the right foot did not manifest within one year of separation from active service.  


CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for a left knee disorder have not been met.  38 U.S.C. §§ 1110, 1111, 1154, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).  

2.  The criteria for establishing service connection for a right foot disorder have not been met.  38 U.S.C. §§ 1110, 1154, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g., 38 U.S.C. §§ 5103, 5103A (2012) and 38 C.F.R. § 3.159 (2017).  This duty includes assisting the claimant in the procurement of relevant treatment records and providing an examination when necessary.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159.  With respect to the claims herein decided, VA has met all statutory and regulatory notice and duty to assist provisions.  See generally, 38 U.S.C. §§ 5103, 5103A (2012); 38 C.F.R. § 3.159, 3.326 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303(a) (2017).  "To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

In addition, certain chronic diseases, including arthritis, may be presumed to have been incurred during service if the disorder becomes manifest to a compensable degree within one year of separation from active duty.  38 U.S.C. §§ 1101, 1112, 1113, 1137 (2012); 38 C.F.R. §§ 3.307, 3.309 (2017).

Finally, service connection may be established on a secondary basis for a disability which is proximately caused by or aggravated by a condition tor which service connection has already been established.  38 C.F.R. § 3.310 (2017).  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence aggravation unless the underlying condition worsened.  Cf. Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).


Service Connection for Left Knee Disorder

On appeal, particularly in his statements and during his August 2016 and October 2016 hearings, the Veteran has asserted that he injured his left knee jumping out of a truck during service and landing on a rock or tree branch; he reported after that he the limped around for a couple of weeks before seeking treatment.  He further indicated that he has a current left knee disorder and asserts that it began as a result of his military service.  

During his October 2016 hearing, the Veteran testified that he was in a car accident prior to his induction into military service; he testified that the injuries he sustained in that car accident were more with his back and neck.  He denied having any limp or problem walking after the accident, related to any left knee injury.  

The Veteran's service treatment records document that on examination on enlistment in September 1965, his left knee was noted as being normal; the Veteran denied any arthritis or "trick" or locked knee on his report of medical history at that time.  However, the Veteran did report on his report of medical history that he was in a car accident in which he injured his right hand, left leg and back and was under a doctor's care at that time.  

In May 1966, the Veteran was seen for complaints of left knee and back pain since an auto accident in August 1965; he reported hitting the steering column with his left knee during that head-on collision.  A May 1966 x-ray showed that his left knee bones, joints and soft tissues were unremarkable at that time, although he complained of pain in his left knee on extension with "squeaking."  He underwent a Medical Board at that time, and during those proceedings he was diagnosed with mild left knee chondromalacia.  

In the Medical Board findings in September 1966, in the attached narrative, the examiner noted that the Veteran had an automobile accident in August 1965, which resulted in back strain and a left knee injury.  The purpose of his Medical Board proceedings, however, was due to respiratory issues he was experiencing in May and June 1966; during the course of his treatment, he was found to be fit to return to duty, at which time he then reported back and left knee problems, as well as several other gastrointestinal issues.  The examiner noted that the Veteran's May 1966 left knee x-ray was within normal limits.  The examiner diagnosed the Veteran with mild left knee chondromalacia, which was not suffered in the line of duty; rather, it was found to have existed prior to service (EPTS) and was not disabling.  The examiner further found, as noted in box 20 in Form AR-40-212, that the Veteran's left knee disorder was not caused by an incident during military service but rather EPTS; the examiner further found that it was not aggravated by active duty.  The Medical Board examiner ultimately found that the Veteran was fit for duty and he was returned to full duty at that time, with a profile due to his hearing loss.  

The Veteran's subsequent service treatment records are void of any left knee complaints, treatment or diagnoses.  On his separation examination in September 1967, the Veteran's left knee was noted as being normal.  He again denied any arthritis or "trick" or locked knee complaints on his report of medical history at that time.  

With regards to post-service treatment, the Veteran indicated during his hearing that he initially sought treatment for his left knee in 1968 or 1969, although he indicated that those treatment records were with a private physician who had long-since passed away and those records were not available.  

The Veteran filed his initial claim for service connection in November 1967; at that time, however, he did not file any left knee claim.  He underwent a VA examination in 1968, at which time he reported that he was in an August 1965 automobile accident in which he injured his lumbar spine and left knee.  He indicated that he had pain in his back since his automobile accident at that time, although there were no complaints with regards to his left knee at that time.  After examination, the examiner did not diagnose any left knee disorder at that time.  

The Veteran filed his claim for service connection for a left knee disorder in October 2012.  The Veteran underwent a VA examination of his left knee in March 2013.  The examiner noted the above Medical Board evidence during military service with regards to the left knee.  During that examination, the Veteran reported injuring his left knee when he jumped off a truck in March 1966 and landed on the ground, twisting his left knee on a rock or tree branch at that time.  He indicated that he was treated conservatively; he reported suffering occasional pain in his left knee since that injury in service, although recently he began to have pain more often.  After physical examination, the examiner diagnosed the Veteran with a left chronic knee mild residual strain, although he also ordered an x-ray of the Veteran's left knee in order to obtain the current status of his left knee joint; he indicated that a medical opinion could be obtained following that x-ray.  

The Veteran underwent a left knee x-ray in September 2013, which revealed minimal degenerative changes of the left knee.  There were small quadriceps tendon spurs, minimal spurring of the tibial spines, and mild irregularity of the anterior tibial tubercle of the left knee.  The report noted that the left knee joint itself appeared within normal limits.  

In September 2013, the AOJ obtained an addendum opinion from a different examiner than the March 2013 examiner.  The September 2013 VA examiner noted that the Veteran underwent a left knee x-ray in September 2013 which revealed minimal degenerative joint disease (DJD) of the left knee; he concluded that the Veteran's current disability was therefore minimal DJD of the left knee.  With regards to nexus, the September 2013 examiner opined that the Veteran's left knee disorder was less likely than not incurred in or caused by his military service.  He noted that he reviewed the claims file, to include the above noted Medical Board reports from service.  The September 2013 examiner concluded as follows:  

The Veteran did have a medical board for multiple medical conditions [in September 1966].  The findings re[garding] his l[eft] knee complaint of pain was that he had mild c[h]ondromalacia that was not disabling.  There was no limitation of duty.  The l[eft] knee diagnosis of chondromalacia was stated to be "EPTS" based on the noted in the [past medical history] listed in the medical board report: "Automobile accident in August 1965 which was followed by back strain and left knee injury."  On his separation exam[ination in September 1967], the Veteran identified no l[eft] knee condition.  He also checked off "no" to the question of "arthritis" and "no" to trick or locked knee on the report of medical history form.  The examining physician found no l[eft] knee abnormality on the separation exam[ination].  Almost immediately after he separated he put in a claim for other conditions, but he did not claim any l[eft] knee condition.  It is also my medical opinion that the reason that he did not claim any l[eft] knee condition in his [November 1967] claim is more likely than not because he had no l[eft] knee condition at that time.  Therefore, I have given the above noted opinion.  It is also my medical opinion that it is LESS likely than not that the l[eft] knee condition that was noted to be "EPTS" was permanently aggr[a]vated beyond its natural history because of active duty.  The rational[e] is that there is no evidence of any continuing l[eft] knee condition at the time of the Veteran's separation exam[ination] in [September 1967], and the Veteran himself did not claim any l[eft] knee condition when he applied for multiple other conditions for VA compensation [in November 1967].  As already stated above, it is my medical opinion that the reason that he did not claim any l[eft] knee condition in his [November 1967] claim is more likely than not because he had no l[eft] knee condition at that time.  

Based on the foregoing evidence, the Board finds that service connection for a left knee disorder is not warranted.  As noted above, the Veteran has been diagnosed during the appeal period with DJD of the left knee; although the March 2013 examiner diagnosed the Veteran with residual left knee strain, the Board notes that such appears to be a diagnosis made on the basis of a physical examination alone without the benefit of radiographic evidence, as noted by the examiner himself.  

Therefore, the Board finds the September 2013 examiner's diagnosis of DJD of the left knee to be a more informed and proper diagnosis and that such evidence is, in fact, the current disability of the left knee that the Veteran suffers during the appeal period.  The first element of service connection has therefore been met in this case.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (the requirement that a current disability be present is satisfied "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim . . . even though the disability resolves prior to the Secretary's adjudication of the claim.").

The first evidence of any DJD of the left knee is not noted during military service or for many years thereafter.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (a significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim, which weighs against the claim).  Accordingly, service connection on a presumptive basis is not warranted in this case.  See 38 C.F.R. §§ 3.307, 3.309.  

Turning to the next portion of the claim, the Board finds that the presumption of soundness attaches in this case.  A veteran is presumed to be in sound condition upon entrance into service, except for defects, infirmities or disorders noted when examined, accepted, and enrolled for service, or where evidence or medical judgment is such as to warrant a finding that the disease or injury existed before acceptance and enrollment.  38 U.S.C. § 1111 (2012).  Only such conditions as are recorded in examination reports are to be considered as noted.  38 C.F.R. § 3.304(b) (2017).

Initially, although the Veteran is noted to have had a left knee injury due to an August 1965 motor vehicle accident during his Medical Board proceedings and the Veteran confirmed that such a motor vehicle accident occurred, he has disputed whether he had a residual left knee injury as a result of that accident in his statements and in his hearings.  Despite the findings during the Medical Board, the Veteran's left knee was noted as normal on entrance into military service.  Consequently, the Board finds the evidence is equivocal in this case as to whether the Veteran actually had a pre-existing left knee disorder on entrance into military service; as clear and unmistakable evidence of such a pre-existing condition does not exist in this case, the presumption of soundness as to the Veteran's left knee attaches in this case.  See 38 U.S.C. § 1111.  Thus, this case is one for service connection and not aggravation.  

With regard to second element, the Veteran has asserted he hurt his knee jumping out of a truck and twisted it on a rock or tree branch.  Although he indicated that he sought treatment for that injury during service, there is no medical evidence documenting that injury.  However, a diagnosis of left knee chondromalacia does exist in the service treatment records approximately 2 months after the Veteran claimed that injury occurred.  Accordingly, the Board finds that the evidence of record satisfies the second element necessary for service connection in this case.  

Although the Veteran has asserted that his left knee DJD was incurred in service and has been chronic and continuous since that time, the Board finds that the Veteran's statements that he has had pain and left knee symptomatology, particularly in his August 2016 hearing, are inconsistent with the rest of the record.  

The Veteran denied any pain or left knee symptomatology on his separation from service.  Although he has asserted that he sought treatment for his left knee problems in 1968 with a private provider, those records are not available; those claims of left knee problems in 1968 are additionally undermined by the 1968 VA examination in which the Veteran did not report any left knee problems at that time.  Also, the Board finds significant, as did the September 2013 examiner, that the Veteran did not file a left knee claim in 1967, as it demonstrates that the Veteran knew how to file a claim for compensation benefits at that time, although he did not feel that he had a left knee disorder such that he availed himself of a claim for such at that time.  

Consequently, the Board finds the contemporaneous evidence, particularly the Veteran's 1967 separation examination and 1968 VA examination to be more probative than the Veteran's later statements of an on-going left knee disorder since military service.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the Veteran).  

The Board, therefore, concludes that an award of service connection in this case cannot be predicated on the basis of continuity of symptomatology, as the probative evidence does not support a finding of continuity of symptomatology in this case.  See 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (holding that 38 C.F.R. § 3.303(b) only applies to the listed chronic disabilities in 38 C.F.R. § 3.309(a)).  

Turning to the nexus element, although the Veteran has asserted that his left knee disorder is the result of military service, he is not competent to render such a medical opinion in this case.  He has not demonstrated any medical expertise and whether arthritis manifesting many years after service is related to service is a complex, not simple, question, and therefor requires expertise to competently address.
 
The sole competent evidence as to a nexus to service is the September 2013 VA examiner's opinion.  The September 2013 examiner contemplated the noted chondromalacia during military service as well as the Veteran's statements as to chronic injury since military service.  Ultimately, the September 2013 examiner's opinion was that the Veteran's current DJD of the left knee was not related to military service.  As this evidence is the most probative evidence of record, the Board is compelled to find that service connection is not warranted for a left knee disorder based on the evidence of record at this time.  See 38 C.F.R. § 3.303.  


Service Connection for Right Foot Disorder

The evidence of record demonstrates a current disability of osteoarthritis of the right foot..  

However, the Veteran has asserted that his right foot disorder is the result of his left knee disorder.  Although, as noted above, the Veteran has a left knee disorder, such was not found to be related to military service.  Consequently, the Board cannot find any secondary service connection in this case.  See 38 C.F.R. § 3.310.  

The Board has reviewed the Veteran's service treatment records; such records are void of any right foot injury, complaints, treatments or diagnoses therein.  The Board's right foot was shown to be normal on his September 1967 separation examination.  Additionally, there is no complaint or treatment for a right foot disorder until many years after discharge from service.  The Board further finds significant that the Veteran has not reported any right foot injury during military service in any of his statements or during either of his hearings; he has instead averred that his right foot is solely due as secondary to other claimed injuries during service.  

Finally, the Veteran's right foot osteoarthritis was not diagnosed during service or for many years thereafter.  See Maxson, supra.  In light of the Veteran's statements that his right foot disorder is not due to service but rather to a left knee disorder which has been found not to be related to service and the lack of any in-service complaints, injuries or diagnoses of a right foot disorder, or any diagnosis of arthritis within the one year following discharge from service, the Board must additionally deny service connection on a direct basis in this case.  See 38 C.F.R. §§ 3.303, 3.307, 3.309.  

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable in the instant appeal.  See 38 U.S.C. § 5107(b) (2012); 38 C.F.R. § 3.102.


ORDER

Service connection for a left knee disorder is denied.  

Service connection for a right foot disorder is denied.  


REMAND

The Veteran's VA treatment records document a diagnosis of hypertension.  In a June 2016 rating decision, service connection was awarded for persistent adjustment disorder with mixed anxiety and depression.  During his October 2016 hearing, the Veteran asserted that his hypertension began during military service; he additionally asserted that his blood pressure was high because of his stress.  

The Veteran has not been afforded a VA examination of his hypertension as of this decision.  In light of the Veteran's statements during his hearing regarding stress and his service-connected psychiatric disability, the Board finds that the low threshold for obtaining a VA examination in this case has been met and a remand is necessary in order for such to be accomplished.  See 38 U.S.C. § 5103A(d) (2012); McLendon v. Nicholson, 20 Vet App. 79, 81 (2006).

Regarding the Veteran's bilateral hearing loss claim, the Veteran's last VA examination of his hearing loss disability was in December 2014.  During his October 2016 hearing, the Veteran indicated that his hearing had significantly worsened since his last VA examination.  Accordingly, a remand is necessary as to the bilateral hearing loss claim in order to obtain another VA examination that adequately assesses the current severity of that disability.  See Palczewski v. Nicholson, 21 Vet. App 174, 181-82 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also Bolton v. Brown, 8 Vet. App. 185, 191 (1995) (VA must provide a new examination where a veteran claims the disability is worse than when originally rated and the available evidence is too old to adequately evaluate the current severity); Caffrey v. Brown, 6 Vet. App. 377, 381 (1995).

Additionally, the Board notes that the Veteran submitted a May 2016 private audiogram from the Jefferson Hearing and Balance Center; after review of that report, however, the Board is unable to ascertain whether the Maryland CNC speech discrimination protocols were used during that examination.  Therefore, on remand, the AOJ should attempt to clarify with that provider whether they used the Maryland CNC speech discrimination protocols in the May 2016 audiogram.  See Savage v. Shinseki, 24 Vet. App. 259 (2011) (VA has a duty to return for clarification unclear or insufficient examination reports even when they do not originate from VA medical personnel, particularly with regards to private audiological examinations).

Finally, the TDIU claim is inextricably intertwined with the above remanded claims; therefore, that claim is also remanded at this time.  See Henderson v. West, 12 Vet. App. 11, 20 (1998); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

On remand, the Board also finds that any outstanding VA treatment records should also be obtained.  See 38 U.S.C. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Sullivan v. McDonald, 815 F.3d 786 (Fed. Cir. 2016) (where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information); Bell v. Derwinski, 2 Vet. App. 611 (1992).


	(CONTINUED ON NEXT PAGE)
Accordingly, the case is REMANDED for the following action:

1.  Obtain any and all VA treatment records not already associated with the claims file from the Philadelphia VA Medical Center, or any other VA medical facility that may have treated the Veteran and associate those documents with the claims file.

2.  Ask the Veteran to identify any private treatment that he may have had for his hypertension and bilateral hearing loss disorders, which is not already of record.  After securing the necessary releases, attempt to obtain and associate those identified treatment records with the claims file.  If any identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be notified so that he can make an attempt to obtain those records on his own behalf.

3.  If possible, confirm with Jefferson Hearing and Balance Center whether the Maryland CNC test was used in the audiometric testing completed in May 2016.  Document all replies and efforts to accomplish this.

4.  Ensure that the Veteran is scheduled for a VA audiological examination in order to determine the current severity of his bilateral hearing loss.  The claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  All necessary tests, including an audiometric evaluation, should be conducted and the results reported in detail.  The examination report should also address the Veteran's complaints of hearing loss and its impact on his activities of daily living and occupational functioning.  All findings should be reported in detail and all opinions must be accompanied by a clear rationale.

5.  Ensure that the Veteran is scheduled for a VA examination in order to determine whether his hypertension is due to his military service or his service-connected psychiatric disability.  The claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted.

After review of the claims file and examination of the Veteran, the examiner should state whether the Veteran has hypertension.  Then, the examiner must opine as to whether the Veteran's hypertension at least as likely as not (50 percent or greater probability) began in or is otherwise the result of his military service.  

Specifically, the examiner should consider and address any noted blood pressure readings in service or within one year after discharge therefrom and discuss whether any elevated readings are initial manifestations of the Veteran's hypertension which was later diagnosed after discharge from service.  

Next, the examiner should opine whether the Veteran's hypertension was at least as likely as not (a) caused by; or (b) aggravated (i.e., chronically worsened) by the Veteran's service-connected psychiatric disability.  

In addressing the above opinions, the examiner should consider the Veteran's lay statements regarding onset of symptomatology and any continuity of symptomatology since onset and/or since discharge from service.  The examiner should also consider any other pertinent evidence of record, as appropriate.

All findings should be reported in detail and all opinions must be accompanied by a clear rationale.

6.  Following any additional indicated development, the AOJ must readjudicate the Veteran's claims for service connection for hypertension, increased evaluation for bilateral hearing loss, and entitlement to TDIU.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


